Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Office Action is in response to applicant’s remarks and amendment filed 3/3/2022 wherein no claims have been amended, claim 29 is newly added, claims 1-18 were previously canceled, and claims 22 and 28 were previously withdrawn. Therefore, claims 19-29 are currently pending wherein claims 22 and 28 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 3/3/22, with respect to the rejection of claims 19-20 and 23-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haindl (US 6,537,253) and Cameron et al. (US 4,957,489).
Applicant’s arguments, see 6, filed 3/3/22, with respect to the rejection of claims 21 and 25-27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haindl (US 6,537,253) and Cameron et al. (US 4,957,489).
Claim Rejections - 35 USC § 112


 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, lines 1-2 recites “attaching a fluid delivery tube”. The Examiner does not know if this is another “fluid delivery tube” or if this delivery tube is the same as the one recited in claim 19. For the purpose of examination, this limitation will be interpreted as “attaching the [[a]] fluid delivery tube”.
Claim 29, line 2 recites “to a connector”. The Examiner does not know if this is another “connector” or if this connector is the same as the one recited in claim 19. For the purpose of examination, this limitation will be interpreted as “to the [[a]] connector”.
Claim 29, line 2 recites “to a connector located”. The Examiner does not know if this is another “connector” or if this connector is the same as the one recited in claim 19. For the purpose of examination, this limitation will be interpreted as “to the [[a]] connector located”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (US 6,537,253) in view of Cameron et al. (US 4,957,489; hereinafter Cameron).
With regards to claim 19, Haindl discloses (Figs. 1-9 and 15-16) a method for inserting a catheter (2) into a patient (19), said method comprising: 
(4) of a needle (3) on a housing (7) into the patient (see Figs. 6-9), wherein a catheter (2) is disposed within a lumen (see Fig. 5 and Col. 4, lines 58-61 “The catheter 2…runs inside this housing and through the transverse slot 15 into the inside of the cannula 3 as far as almost its front end 4”) of the needle while the distal tip is being advanced (see Figs. 6-9 which shows the distal tip 4 of the needle 3 being advanced while the catheter 2 remains within the lumen of the needle. Also see Col. 5, lines 30-65); 
advancing a distal port (see Fig. 8 the portion of the catheter inserted into the body 19) of the catheter from the needle into the patient (see Figs. 6-9 and Col. 5, lines 30-65); 
retracting the distal tip of the needle over the catheter and maintaining the distal tip of the needle in the housing while the distal port of the catheter remains in the patient (see Figs. 2-4 and 7-8 and Col. 5, line 50-58 “the cannula 3 is received in its entirety in the housing 7”; Fig. 8 shows the catheter remaining in the patient ); 
securing the housing to the patient while the distal tip of the needle remains in the housing (see Col. 5, lines 25-29 “an adhesive strip is mounted on the outside of the housing 7 to the flat surface 18, said strip forming a fastener to retain the housing 7 on a surface, in particular the skin of a human”, see Col. 5, lines  50-63 “the cannula 3 is received in its entirety in the housing 7…Thereupon a protective foil of the adhesive strip mounted on the flat surface 18 may be removed and the housing 7 together with the flat surface can be deposited flat on the skin 19 as shown in Fig. 9”); and 
Haindl is silent with regards to inserting a catheter into a vein of a patient; advancing a distal port of the catheter from the needle into the vein of the patient; maintaining the distal tip of the needle in the housing while the distal port of the catheter remains in the vein of the patient; 
Nonetheless, Cameron teaches (Figs. 8-12) inserting a catheter (140) into a vein of a patient (see Col. 6, lines 16-44 “the catheter cannula 140 is threaded into the blood vessel” wherein a vein is a blood vessel); 
advancing a distal tip (see Fig. 8 near 160) of a needle (160) on a housing (110, 110’, 112) into a vein (see Col. 6, lines 16-44 “Once the tip of the needle has been properly located in the vessel, blood will flow through the needle and catheter”); 
advancing a distal port (see Fig. 11a near 140) of the catheter from the needle into the vein of the patient (see Col. 6, lines 16-44 “the catheter cannula 140 is threaded into the blood vessel” wherein a vein is a blood vessel); and 
retracting the distal tip of the needle over the catheter and maintaining the distal tip (see distal tip of needle 160 in Fig. 8) of the needle in the housing while the distal port of the catheter remains in the vein of the patient (see Figs. 12a-12b and Col. 6, lines 45-58 “Figs. 12a-12b illustrate the catheter device after the needle has been retracted from the insertion site…after the needle 160 is fully withdrawn and split, it is located inside the housing as shown in Fig. 12b…remain in its emplacement in the patient”); and 
attaching a fluid delivery tube (see Col. 3, lines 53-60 “tubing from a fluid source”) to a connector (see Col. 3, lines 53-60 “female luer 48”) in fluid communication with a lumen of the catheter (see Col. 3, lines 53-60 “At the proximal end of the tubing 46 is a female luer 48 having luer lugs 47 at the proximal end...tubing from a fluid source is attached to the luer to supply fluid to the patient”. The Examiner notes that in Figs. 8-12b contains the reference numeral 146, which annotates tubing as Col. 5, lines 50-55 recites “A further embodiment of the present invention is shown in Figs. 8, 9, and 10. The reference numerals used in these FIGURES are incremented by 100 as compared with reference numerals used in the previous FIGURES to refer to components which perform substantially the same function in the several embodiments”. Therefore, it can be concluded that the proximal end of the tubing 146 would have a female luer 48 at the proximal end which is attached to tubing from a fluid source in order to supply fluid to the patient.) while the distal tip of the needle remains protected in the housing (see Fig. 12b, which shows the distal tip of the needle remaining protected in the housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the method of Haindl with a teaching of Cameron such that the catheter inserting a catheter into a vein of a patient; advancing a distal port of the catheter from the needle into the vein of the patient; maintaining the distal tip of the needle in the housing while the distal port of the catheter remains in the vein of the patient; and attaching a fluid delivery tube to a connector in fluid communication with a lumen of the catheter while the distal tip of the needle remains protected in the housing. One of ordinary skill in the art would have been motivated to make this modification, as Cameron teaches inserting a catheter and needle into a vein of a patient and attaching a fluid delivery tube to a connector in order to supply fluid to a patient (see Col. 3, lines 53-60 of Cameron).
The method of Haindl modified in view of the teaching of Cameron will hereinafter be referred to as the method of Haindl and Cameron.
With regards to claim 20, the method of Haindl and Cameron teaches the claimed invention of claim 19, and Haindl further teaches that the method further comprising delivering fluid to the patient though the fluid delivery tube (see rejection of claim 19 above wherein Haindl was modified in view of Cameron such that fluid is delivered to the patient through the fluid delivery tube) while the housing remains secured to the patient (see Col. 5, lines 25-29 “an adhesive strip is mounted on the outside of the housing 7 to the flat surface 18, said strip forming a fastener to retain the housing 7 on a surface, in particular the skin of a human” an see Col. 5, lines 59-65 “Thereupon a protective foil of the adhesive strip mounted on the flat surface 18 may be removed and the housing 7 together with its flat surface 18 can be deposited flat on the skin 19 as shown in Fig. 9. Next in the position shown in Fig. 9, liquid may be infused into, or removed from the tissue by means of the catheter 2”).
With regards to claim 21, the method of Haindl and Cameron teaches the claimed invention of claim 19, and Haindl further teaches (Figs. 15-16) retracting the needle (3) over the catheter (2) comprises releasing a constrained spring (34) to axially translate the needle relative to the catheter (see Col. 7, lines 15-44 “the slider 6 is spring-loaded opposite the piercing direction by a spring 34…the slider 6 can be forced to the rear by this spring 34, the slider 6 then carrying along the cannula 3 affixed to it and both assume the position in Fig. 16” and “the cannula system of Figs. 15 and 16 is operated in the same manner as that of Figs. 1 through 9 except the manual return of the slider 6 is replaced by the force exerted by the spring 34”).
With regards to claim 23, the method of Haindl and Cameron teaches the claimed invention of claim 19, however, Haindl is silent with regards to the fluid delivery tube is attached to a luer on a proximal end of the catheter.
Nonetheless, a further teaching of Cameron teaches (Figs. 8-12b) that the fluid delivery tube (see Col. 3, lines 53-60 “tubing from a fluid source”) is attached to a luer (See Col. 3, lines 53-60 “female luer 48”) on a proximal end of the catheter (140, 146) (see Col. 3, lines 53-60 “At the proximal end of the tubing 46 is a female luer 48 having luer lugs 47 at the proximal end...tubing from a fluid source is attached to the luer to supply fluid to the patient”. The tubing 146 is similar to tubing 46 as explained within Col. 5, lines 50-55. Therefore, the fluid delivery tube is attached to a luer on a proximal end of the catheter. ). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Haindl and Cameron with a further teaching of Cameron such that the fluid delivery tube is attached to a luer on a proximal end of the catheter. One of ordinary skill in the art would have been motivated to make this modification, as Cameron teaches that attachment via a luer on a proximal end of the catheter is a means for attaching a fluid source to a catheter to supply fluid to the patient (see Col. 3, lines 53-60 of Cameron).
With regards to claim 24, the method of Haindl and Cameron teaches the claimed invention of claim 19, and Haindl further teaches (Figs. 1-9 and 15-16) further comprising locking the catheter (2) to the housing (7) after the catheter has been fully advanced (see Col. 4, lines 32-47 “the catheter being guided through said rear aperture 9 and being affixed within it to the housing 7”. The catheter is affixed to the rear aperture before, during, and after the advancement of the catheter. Therefore, the catheter is locked to the housing after the catheter has been fully advanced by the rear aperture 9.).
With regards to claim 25, the method of Haindl and Cameron teaches the claimed invention of claim 21, and Haindl further teaches (see Figs. 15-16) that the method comprising releasing the constrained spring (34) to axially translate the needle (3) relative to the catheter (2) occurs automatically after the catheter has been fully advanced (see Col. 7, lines 37-44 “the cannula system of FIGS. 15 and 16 is operated in the same manner as that of FIGS. 1 through 9 except that the manual return of slider 6 is replaced by the force exerted by the spring 34” wherein the force exerted by the spring is automatic; and see Figs. 6-9 which show that after the catheter 2 has been fully advanced the needle 3 is axially translated relative to the catheter).
With regards to claim 26, the method of Haindl and Cameron teaches the claimed invention of claim 25, and Haindl further teaches (Figs. 15-16) the constrained spring (34) comprises a constrained coil spring (see Fig. 15, which shows the spring as a coil spring) disposed coaxially over the needle (3) held in place by a locking mechanism (35, 36, 37, 38; and see Col. 7, lines 15-29) that is disengaged after the catheter (2) has been fully advanced, allowing the constrained coil spring to axially expand to cause the needle to retract (see Col. 7, lines 15-29 “An arm 35 is configured at the slider 6 and by its end projects through an aperture 36 into the front part of the housing 7, this arm furthermore comprising a hook 37 engaging from behind a front edge 38 of the housing 7 and in this manner keeping the slider 6 against the loading of the spring 34 in the position shown in FIG. 10. The arm 35 is resilient and accordingly the pressure of the hook may be disengaged from the front edge 38 and as a result the slider 6 can be forced to the rear by this spring 34, the slider 6 then carrying along the cannula 3 affixed to it and both assume the position shown in FIG. 16.”).
With regards to claim 27, the method of Haindl and Cameron teaches the claimed invention of claim 26, and Haindl further teaches (Figs. 15-16) that the locking mechanism (35, 36, 37, 38) comprises a releasable latch (37), wherein the catheter (2) releases the releasable latch to allow the needle (3) to retract when the catheter is fully advanced within the needle lumen (see Col. 7, lines 15-29 “An arm 35 is configured at the slider 6 and by its end projects through an aperture 36 into the front part of the housing 7, this arm furthermore comprising a hook 37 engaging from behind a front edge 38 of the housing 7 and in this manner keeping the slider 6 against the loading of the spring 34 in the position shown in FIG. 10. The arm 35 is resilient and accordingly the pressure of the hook may be disengaged from the front edge 38 and as a result the slider 6 can be forced to the rear by this spring 34, the slider 6 then carrying along the cannula 3 affixed to it and both assume the position shown in FIG. 16.”).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haindl and Cameron as applied to claim 19 above, and further in view of Hickingbotham et al. (US 2013/0178822; hereinafter Hickingbotham).
With regards to claim 29, the method of Haindl and Cameron teaches the claimed invention of claim 19, however, Haindl is silent with regard to the step of attaching a fluid delivery tube to a connector comprises attaching the fluid delivery tube to a connector located on the housing.
Nonetheless, Hickingbotham teaches (Fig. 4) the step of attaching a fluid delivery tube (see [0238] “The Luer lock 27 is optionally connected to an external device through a Luer housing of the external device (not shown)” and see [0078] “an external device to drive…drug infusion” wherein the external device could be a fluid delivery tube used for infusion) to a connector (27) comprises attaching the fluid delivery tube to a connector located on the housing (4) (see [0238] “a Luer lock 27, which is itself fixed to the distal end of the delivery unit support 4 by a locking screw 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of the method of Haindl and Cameron with a 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783